*644UPON A REHEARING EN BANC
By opinion dated January 30, 2001, a panel of this Court reversed the judgment of the trial court. See Pannell v. Commonwealth, 34 Va.App. 287, 540 S.E.2d 527 (2001). Granting the Commonwealth’s petition for rehearing en banc, we stayed the mandate of the panel decision.
Upon such rehearing en banc, the stay of this Court’s January 30, 2001 mandate is lifted and the judgment of the trial court is reversed and the case is remanded to the trial court for the reasons stated in the panel’s majority opinion.
Chief Judge Fitzpatrick, Judges Benton, Willis, Elder, Bray, Annunziata, Frank, Humphreys and Clements voted to reverse the judgment of the trial court in accordance with the opinion of the panel.
Judge Bumgardner voted to affirm the judgment.
This order shall be published and certified to the trial court.